DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species Group II and Species Group D, corresponding to claims 1, 3-11, 13-14, and 17-18 in the reply filed on December 4, 2020 is acknowledged.    Claim 2 appears to be drawn to the elected Species and is therefore included within the elected group.  
The traversal is on the ground(s) that there would be no undue search burden to examine each of the disclosed embodiments of figures 1, 4, 6, and 22 and that the control method of claim 1 encompasses a search of control methods Species Groups A-E.  This is not found persuasive because a search for each of the structurally different embodiments of figures 1, 4, 6, and 22 as well as a search for each of the different control methods of figures 7-11 would indeed present a burden on the office due to the different search required for each of the species.  A search for the embodiment of figure 1 or the control method of claim 1 does not encompass a search for all the control methods of figures 7-11 nor the structures of embodiments shown in figures 4, 6, and 22.   Therefore, claims 12, 15-16 and 19 are withdrawn from consideration.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing device” in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-11, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conroy et al. (US 2015/0297776 A1) (hereafter “Conroy”).
	Conroy discloses the invention as recited in present claims 1-11, 13-14 and 17-18 (see entire document). 
Regarding claim 1, Conroy discloses a fragrance discharge device (master diffusion device 102) comprising: a body (figure 1 shows diffusion device 102 having a structure forming the body) onto which a storage is mounted, wherein the storage is configured to store fragrance material (fragrance diffusion device 102 includes a cartridge based removable repository for fragrance oil – see para [0072].   Such a fragrance cartridge is also shown in figure 4); a discharge portion (Conroy discloses that the fragrance discharge device includes a diffuser that atomizes the fragrance oil (para [0072]), the diffuser being an 
Regarding claims 3-4, Conroy discloses a sensor portion coupled to the body (body of fragrance diffuser device 102) and configured to detect the target present around the bod wherein the sensor portion could be an image sensor, location sensor, or proximity sensor (Conroy discloses that the fragrance diffusion device includes a remote or onboard sensor (para [0071]) and the sensor may be a person or occupancy sensor that detects the presence of a person and automatically adjusts the scent diffusion (see para [0110], [0143]-[0144], [0023], figure 1).
Regarding claim 5, Conroy discloses that the controller (diffuser device 102 microcontroller) is configured to adjust the amount of the fragrance material that is discharged through the discharge portion (see para [0023], [0080], [0143]-[0144]).
	Regarding claim 6, Conroy discloses that the fragrance discharge device (master fragrance diffuser device 102) includes a communicator (wireless local area network module) configured to communicate with an external device (remote sensor 110, smartphone, slave fragrance diffuser devices 
Regarding claims 2, 7, 13-14, and 18, Conroy disclose wherein the controller (microcontroller of the fragrance diffuser device 102) is configured to control discharging of the fragrance material based on the presence or the absence of the target, the location of the target, and attribute information of the target including type of target (specific person detected using facial recognition – para [0146]), and the target present around the body and the attribute information of the target are received from the external device.  Conroy specifically discloses  (fig. 1, para [0023], [0080], [0128], [0129], [0146]) that the external device may be a remote sensor that senses distance to the target, presence or absence of a target, or attribute information of the target (VIP status or ID of a particular individual) and automatically controlling the fragrance diffuser device in response to the sensor.
Regarding claims 8-10, Conroy discloses that the external device is a user device (smart phone or personal computer), and a user interface (touch screen of smart phone or keyboard of personal computer) for providing a list of external devices interacting with the fragrance discharge device or controlling the fragrance discharge device is provided to the user device (see figure 1; para [0071], [0025], [0156], [0170]).   Conroy further discloses that the master fragrance diffuser device (102) communicates with slave fragrance diffuser devices (104) and each diffuser devices adjusts its control settings based on activities of the other scent diffusion devices (see fig. 1, para [0023]) and sensed data such as distance from the target as taught in para [0023], [0164], [0175]-[0176].  Therefore, the slave fragrance diffuser devices (104) are considered to be the external device capable of discharging a fragrance for purposes of claims 9 and 10.   
	Regarding claim 11, Conroy discloses wherein the external device comprises a multimedia player such as a smart phone or laptop, and the controller is configured to control discharging of the fragrance 
Regarding claim 17, Conroy discloses a fragrance discharge device (master diffusion device 102) comprising: a body (figure 1 shows diffusion device 102 having a structure forming the body) onto which a storage is mounted, wherein the storage is configured to store fragrance material (fragrance diffusion device 102 includes a cartridge based removable repository for fragrance oil – see para [0072].   Such a fragrance cartridge is also shown in figure 4); a discharge portion (Conroy discloses that the fragrance discharge device includes a diffuser that atomizes the fragrance oil (para [0072]), the diffuser being an atomizer nozzle with an outlet coupled to the body and configured to discharge, to an outside of the body, at least a portion of the fragrance material supplied from the storage (see para [0100]-[0103]); and a controller (Conroy discloses that the fragrance diffusion devices include a programmable microcontroller module with a memory for controlling device functionality – see para [0080]) comprising a processing device (microcontroller) configured to recognize a presence or an absence of a target present around the body, and to control at least one of: (i) the discharge portion to discharge of the fragrance material through the discharge portion and (ii) or to control a discharge direction of the fragrance material based on the presence or the absence of the target and a location of the target (Conroy discloses that the fragrance diffusion device includes a remote or onboard sensor (para [0071], fig. 1) and the sensor may be a person or occupancy sensor that detects the presence of a person and causes the controller to automatically adjust the scent diffusion (see para [0110], [0143]-[0144], [0023], figure 1).  
Conroy further discloses that the fragrance discharge device (master fragrance diffuser device 102) includes a communicator (wireless local area network module) configured to communicate with an external device (remote sensor 110, smartphone, slave fragrance diffuser devices 104, digital paintings, 
	The controller disclosed in Conroy is further configured to transmit at least one of a stored amount of the fragrance material and discharge information of the fragrance material to the external device through the communicator and to control the discharge portion based on a control signal received from the external device through the communicator (see fig. 1, para [0025]-[0026] – scent diffusion device includes a controller that sends information to a remote computer (external device) via the communicator regarding fragrance level and automatically adjusts the discharge of fragrance from the device in response to the sensed signal).
Regarding claim 18, Conroy disclose wherein the controller (microcontroller of the fragrance diffuser device 102) is configured to control discharging of the fragrance material based on the presence or the absence of the target, the location of the target, and attribute information of the target including type of target (specific person detected using facial recognition – para [0146]), and the target present around the body and the attribute information of the target are received from the external device.  Conroy specifically discloses  (fig. 1, para [0023], [0080], [0128], [0129], [0146]) that the external device may be a remote sensor that senses distance to the target, presence or absence of a target, or attribute information of the target (VIP status or ID of a particular individual) and automatically controlling the fragrance diffuser device in response to the sensor.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwartz et al. (US 9,821,082 B1)
Saleh et al. (US 2014/0110428 A1)
Gruenbacher et al. (US 2017/0072086 A1)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796